Citation Nr: 0619242	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
degenerative changes of the right knee, post operative, rated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for post traumatic 
degenerative changes of the left knee, post operative, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active duty from November 1969 to March 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted an increased evaluation of 30 percent 
for the veteran's service-connected post traumatic 
degenerative changes of the right knee, post operative (right 
knee disability), and an increased evaluation of 20 percent 
for his service-connected post traumatic degenerative changes 
of the left knee, post operative (left knee disability), both 
evaluations became effective on January 10, 2003.  


FINDINGS OF FACT

1.  There is no evidence of malunion of the tibia and fibula 
of the right knee, and motion of the right knee is at least 
to 15 degrees extension and 20 degrees flexion; there is no 
lateral instability or recurrent subluxation.

2.  There is no evidence of malunion of the tibia and fibula 
of the left knee, and motion of the left knee is at least to 
15 degrees extension and 20 degrees flexion; there is no 
lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent evaluation based 
on limited extension and a separate 20 percent evaluation 
based on limited flexion for service-connected right knee 
disability have been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262, 
5261, 5260 (2005); VAOPGCPREC 9-04 (2004).

2.  The criteria for a separate 20 percent evaluation based 
on limited extension and a separate 20 percent evaluation 
based on limited flexion for service-connected left knee 
disability have been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262, 
5261, 5260 (2005); VAOPGCPREC 9-04 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The RO sent the veteran a letter in January 2003 in which he 
was informed of the requirements needed to establish 
entitlement to increased ratings.  He was also sent a letter 
in February 2004 in response to another claim in which he was 
informed of the VCAA requirements on the type of evidence and 
information that he was responsible for and the evidence that 
was considered VA's responsibility.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The January 2003 letter 
stated "[s]end the information describing additional 
evidence or the evidence itself to the address at the top of 
this letter within 30 days from the date of this letter."  
The February 2004 letter stated "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  It is clear from these 
documents that the RO was asking for any records related to 
the veteran's claims.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

The Board notes that the veteran was not informed of the 
possibility that a particular effective date would be 
assigned if either of his increased rating claims was 
granted.  Although the veteran's claims for increased ratings 
for his service-connected bilateral knee disabilities are 
being granted there will be adequate time for the RO to 
provide the veteran appropriate notice so there can be no 
possibility of any prejudice.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, several 
relevant VA examinations are on file, including examinations 
conducted in March 2005.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's bilateral knee 
disability, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Schedular Criteria

The veteran's service-connected knee disabilities are 
evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5262 (2005) (traumatic arthritis and impairment of the 
tibia and fibula).  Arthritis due to trauma, substantiated by 
x-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).

According to the Rating Schedule, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent evaluation will be assigned with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5262 provides that a 10 percent evaluation 
will be assigned for impairment of the tibia and fibula with 
a slight knee or ankle disability; a 20 percent evaluation 
will be assigned for impairment of the tibia and fibula with 
moderate knee or ankle disability; a 30 percent evaluation 
will be assigned for impairment of the tibia and fibula with 
marked knee or ankle disability; and a 40 percent evaluation 
will be assigned for nonunion of the tibia and fibula, with 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).

The Board observes that the words "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Analysis

As noted above, a separate evaluation is currently assigned 
for each service-connected knee disability under Diagnostic 
Codes 5010-5262.  The veteran has bilateral arthritis of the 
knees and has complained of pain, stiffness, weakness, 
instability and lack of endurance.  As will be discussed 
below, the Board finds that the medical evidence does not 
show the symptomatology needed for an increased evaluation 
for either knee.

VA treatment records in December 2002 reveal that range of 
motion of the knees was only slightly limited.  It was 
reported in January 2003 that although the veteran had severe 
degenerative arthritis of the knees and needed a total knee 
arthroplasty and/or arthroscopy, he declined surgery.  On VA 
examination in March 2003, the veteran did not have any 
problem with dislocation or subluxation and did not use a 
special device, such as a brace.  There was no knee atrophy, 
and knee strength was described as adequate; there was 1+ 
edema of the knees and crepitus.  Knee motion was from 0-115 
degrees on the left and from 12-95 degrees on the right.  The 
diagnosis in March 2003 was of severe degenerative joint 
disease of the knees with reduced range of motion.  The 
veteran was examined twice in March 2005 by VA.  On 
orthopedic consultation, it was noted that the veteran was 
not using a knee brace.  Active motion was from 5-135 degrees 
on the left and from 10-125 degrees on the right.  On VA 
examination later in March, bilateral range of motion was 
10-125 degrees, with increased loss of motion on repetition 
due to pain to 15 degrees extension and 20 degrees flexion, 
bilaterally.  The veteran had a slight limp; there was no 
atrophy, edema, or slippage on McMurray and Lachman testing.  
Although it was reported that there was some instability 
secondary to knee pain with standing, it was also reported on 
the examination that instability/incapacitation was not 
noted; indicating the reference to instability was not a 
reference to lateral instability of the knee.

The above medical findings reveal that flexion of the knees 
has been to at least 20 degrees bilaterally, with extension 
to at least 15 degrees bilaterally, even with consideration 
of the DeLuca factors.  Additionally, there is no evidence of 
knee atrophy, edema, or loss of strength; and the veteran 
does not use a brace or cane.  Neither is there malunion of 
the tibia and fibula bilaterally.  Consequently, under the 
criteria of Diagnostic Code 5262, the evidence does not show 
malunion of the tibia and fibula.  An increased evaluation is 
warranted under the above noted criteria of Diagnostic Codes 
5260 or 5261, for limitation of motion of the knee.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; see also 38 
C.F.R. § 4.71, Plate II (2005) (showing normal flexion and 
extension as between 0 degrees and 140 degrees); VAOPGCPREC 
9-04 (2004).  

Based on the above noted range of motion findings, which do 
show sufficient limitation of flexion and extension to 
warrant separate ratings for both limitation of flexion and 
limitation of extension of each leg, under Diagnostic Codes 
5260 and 5261, a separate 20 percent evaluation is warranted 
for loss of extension of each leg and a separate 20 percent 
evaluation is warranted for loss of flexion of each leg.  See 
VAOPGCPREC 9-04 (2004). 

The medical evidence on file shows some limitation of motion 
but does not show ankylosis, meaning immobility of a joint.  
Additionally, because Lachman testing was normal and 
collateral ligaments were stable in March 2005, there is a 
lack of evidence of recurrent subluxation or lateral 
instability of either knee.  Therefore, an increased 
evaluation is not warranted for knee disability under another 
potentially applicable diagnostic code for disability of 
either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 
(2005).  This also means that a separate evaluation is not 
warranted for both arthritis and instability of the knee.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).

The Board must also consider whether there is functional loss 
due to pain and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran has complained of 
functional loss due to pain and to weakness and fatigability, 
and it was noted on VA examination in March 2005 that there 
was additional loss of motion on repetition.  The Board would 
note that the benefits granted herein for each knee covers 
functional limitation based on pain with motion, weakness, 
and fatigability.  However, a preponderance of the evidence 
is against higher evaluations than assigned herein for each 
knee because range of motion of each knee is not so 
restricted as to meet the criteria for the next higher 
evaluation.

Ordinarily, the Rating Schedule applies unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Although ratings in excess of those currently 
assigned are provided in the rating schedule for certain 
manifestations of the service-connected bilateral knee 
disorder, the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  While the veteran's service-connected 
disabilities adversely affect his ability to work, as 
evidenced by the notation on VA examination in March 2005 
that the veteran would have a great deal of difficulty with 
any type of physical labor secondary to his knees and his 
receipt of Social Security disability benefits, he is 
assigned compensable evaluations due to the severity of the 
disabilities.  However, the evidence does not show that 
service-connected disability "markedly" interferes with 
employment, despite the veteran's contentions.  In fact, it 
was revealed in a January 2003 VA treatment record that he 
was terminated from his job for reasons other than knee 
disability.  The evidence also does not show that the veteran 
has been frequently hospitalized due to his service-connected 
disabilities.  Accordingly, the RO's failure to specifically 
discuss this section was not prejudicial to the veteran.  

As the evidence is not in relative equipoise, the doctrine of 
reasonable doubt is not for application with respect to the 
issues of entitlement to increased ratings for the veteran's 
service-connected right and left knee disabilities.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increase of a separate 20 percent evaluation, but not 
greater, based on limited extension and a separate 20 percent 
evaluation, but not greater, based on limited flexion for 
service-connected right knee disability is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An increase of a separate 20 percent evaluation, but not 
greater, based on limited extension and a separate 20 percent 
evaluation, but not greater, based on limited flexion for 
service-connected left knee disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


